DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Reasons for Allowance
Claims 1, 4-13, 15-19 and 21-24 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…determining to which of the multiple phases each electric consumer of the electric consumers is connected for charging via the balance point; holding an unbalanced load of the multiple phases below an unbalanced load threshold value via communicating a power specification to each electric consumer connected for charging, the power specification including one of i) an amount of a charging power which may be additionally drawn at a time concerned and ii) an amount by which the charging power being drawn must be reduced; when the phase current of one phase of the multiple phases lies below a load threshold value and the phase current of the one phase is smaller than a lowest measured phase current of another one of the multiple phases with the addition of the unbalanced load threshold value, signaling that additional charging power may be drawn via the power specification…” in combination with the remaining limitations of independent claim 1. Dependent claims 4-10 and 22-24 are also allowed.

Regarding claim 11, the prior art does not disclose “…holding an unbalanced load of the plurality of phases below an unbalanced load threshold value via communicating a power specification to the at least one electric consumer; and wherein communicating the power specification includes communicating a maximum charging power available” in combination with the remaining limitations of independent claim 11. Dependent claims 12-13 and 15-18 are also allowed.

Regarding claim 19, the prior art does not disclose “…holding an unbalanced load of the plurality of phases below an unbalanced load threshold value via communicating an associated power specification of a plurality of power specifications to the each of the plurality of electric consumers; determining a maximum charging power available of the at least one phase to which an electric consumer of the plurality of electric consumers is connected; and communicating the determined maximum charging power available to the electric consumer when the electric consumer is connected to the at least one phase.” in combination with the remaining limitations of independent claim 19. Dependent claim 21 is also allowed.


BOARDMAN discloses an enhanced power system balance control for a multi-tier hierarchical electrical distribution network (EDN). The EDN comprises a specified number of distribution network node controller (DNNC) components employed to desirably control power system balance, data communications, and power distribution between respective tiers of the EDN to facilitate efficient power distribution. In each tier, a power system balance component (PSBC), associated with a DNNC component, can monitor power system balance, such as load phase balance, associated with multi-phase power distribution for its tier, and detect power system imbalances in that tier. A power balance correction action can be identified and executed (e.g., automatically) in response to the detected power system imbalance to rectify the imbalance, wherein the correction action can include dynamic switching of loads between phases and/or filtering of the power signal. FISCHER discloses ae system having a set of electric generators (106-1-106-P) for supplying three phase electrical power. A sensor senses whether the three phases are unbalanced beyond a threshold amount. A set of contactors enable contacts of the three phases to be changed to adjust balance of the three phases. A controller determines reversible contactors of the set of the contactors to change to adjust the balance of the three phases based on information from the sensor. The sensor determines a load supplied by the generator. However neither reference nor their combination disclose communicating the power specification to the load to increase or decrease the amount of power drawn based on the maximum power specification and the degree and magnitude of imbalance between the loads and it would not have been obvious to one of ordinary skill in the art at the time of the invention to 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859